Citation Nr: 1747064	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease (DJD) as secondary to service-connected left knee disability, status post-total knee arthroplasty (TKA).

2.  Entitlement to service connection for left hip DJD as secondary to service-connected left knee disability, status post-TKA.

3.  Entitlement to service connection for lumbar spine DJD, including as secondary to service-connected left knee disability, status post-TKA.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1953 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, that-in pertinent part, denied the benefits sought on appeal.

In April 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The Board remanded the case in June 2016 for additional development.  The January 2011 rating decision also denied entitlement to service connection for bilateral hearing loss and tinnitus.  While the case was on remand, via a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for both.  There is no indication that the Veteran appealed either the assigned initial ratings or effective date.  Hence, those issues are not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for lumbar spine DJD, including as secondary to service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that left or right hip disorders are due to or aggravated by the service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for right hip DJD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2.  The requirements for entitlement to service connection for left hip DJD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the January 2011 rating decisions, via a March 2010 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Further, as noted above, the Board remanded the case in part to insure all relevant records extant were obtained and added to the claims file.  The Board notes that as concerns records which reportedly were generated at a VA facility in Texas, an April 2017 letter to the Veteran requested that he complete and return enclosed releases so that the records could be sought.  (04/27/2017 VBMS-Subsequent Development Letter)  In his response, the Veteran asserted that no records existed at the facility, as it closed many years earlier.  (05/23/2017 VBMS-VA Form 21-4138)  He did not complete the enclosed releases.  The Board finds that the AOJ substantially complied with the remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the records in question are not related to the hip claim.  Neither the Veteran nor his representative has asserted that there are additional records to obtain as concerns that issue.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on that of which he or she has personal knowledge.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service connection is in effect for a left knee disability, status post-total replacement and there is a current diagnosis of bilateral hip DJD.  Hence, the remaining issue for resolution is whether there is a causative or aggravating nexus between the two.  The Veteran asserts that his bilateral hip disorder is caused by the wear and tear that resulted from his asserted gait alteration due to his left knee.

The August 2010 VA joints examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of pain that radiated to the hip from his low back.  Physical examination in pertinent part revealed a mildly antalgic gait.  Based on the review of the claims file and the results of the examination, the examiner opined that the bilateral hip disorder was not, and would not be, due to the left knee.  The examiner noted that a review of the orthopedic literature revealed no peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint, either of the ipsilateral or contralateral extremity.  The examiner opined further that the bilateral hip DJD was more likely than not related to the chronic degenerative changes which are the result of aging, obesity, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition to developing osteoarthritic conditions.  (08/05/2010 VBMS-VA Examination)

After additional VA outpatient records were added to the claims file, the AOJ requested a medical review of the file to again address whether the hip disorder was due to the service-connected left knee.  (12/10/2010 VBMS-VA Form 21-2507a)

The December 2010 report reflects that another examiner reviewed the claims file and arrived at the same opinion.  The examiner noted that there was nothing in the currently accepted orthopedic literature that demonstrated that a degenerative condition in a knee joint, with or without, surgery that would cause intrinsic/ degenerative conditions in other joints.  As a result, the examiner opined that the Veteran's hip disorders were not secondary to his service-connected left knee disability.  (12/20/2010 VBMS-VA examination).  A negative opinion was also provided as to direct service connection, based on an absence of relevant complaints in service.  To the extent this opinion may be deficient for not considering post-service evidence of continuity of symptomatology, to include lay evidence, such error is deemed harmless here.  Indeed, as explained below, the record fails to demonstrate documented treatment for either hip for many decades following service; the lay evidence also fails to reflect continuous symptoms dating back to service. 

As reflected in the examiners' opinions above, they addressed causation but not whether there was aggravation of the hip disorder by the left knee.  Hence, the Board remanded the case for an examination and medical input on whether the left knee disability aggravates the bilateral hip disorder beyond any natural progression.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

The August 2016 examination report reflects that that examiner conducted a review of the claims file as part of the examination of the Veteran.  The Veteran reported groin pain, right greater than left over the prior 10 years, and that he never associated it with his hips.  The Veteran reported further that he had walked with a left knee limp since the 1953.  Based on the review of the claims file and the objective findings on clinical examination, the examiner opined that there was not at least a 50-percent probability that the Veteran's left knee chronically worsened the bilateral hip arthralgia.  The examiner noted that a left knee limp reportedly began in 1953, whereas the Veteran's hip pain had been present only in recent years, which made proximity a significant issue.  (08/4/2016 VBMS-C&P Exam, p. 7, 21-22).  The Board interprets this to mean that such significant absence of proximity between the 

As set forth above, all of the examiners conducted a review of the claims file and provided an explanation and rationale for the opinions rendered.  Their findings and opinions are supported by the medical records in the claims file.  Hence, the Board finds the medical opinions highly probative and assign significant weight to them.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes the Veteran's several written submissions and testimony to the effect of what doctors may have told him in the past concerning the future impact of his left knee disability on other joints.  Further, the Board acknowledges that he is fully competent to report what a physician may have told him, which  makes his lay reports probative evidence.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, his lay reports must still be tested for reliability and weight.  Having done so, the Board finds that the Veteran's lay reports of what doctors may have told him in the past simply are outweighed by the other evidence of record.  In essence, assuming arguendo that the Veteran's recall is correct, he still has done no more than report his past doctors' opinion(s).  As just noted and discussed, the Board finds that the current evidence of record outweighs whatever opinion the Veteran's past doctors may have shared with him.  In addition to assessing examination findings, the VA examiners cited to the applicable medical literature as part of their proffered rationale.  Thus, the Board finds the opinions of the VA examiners to be far more persuasive and entitled to significantly greater weight; and, finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.310.

The Veteran also appears to contend direct injury to the hips in service from falling and landing on logs, as testified to at the April 2016 hearing.  However, the record fails to reflect in-service complaints and the weight of the post-service evidence does not relate current hip disability to active service.  Indeed, the VA opinions discussed above found against such direct relationship to service.  For the reasons explained above, the opinions, in totality, are deemed probative and are not outweighed by other medical evidence of record; moreover, the evidence weighs against a finding of continuity of symptomatology, based on either documented treatment or the Veteran's own statements.  Indeed, the Veteran's testimony, while noting long-standing back pain, does not expressly indicate hip symptoms dating back to service.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for right hip degenerative joint disease (DJD) to include as secondary to service-connected left knee disability, status post-TKA is denied.

Entitlement to service connection for left hip DJD to include as secondary to service-connected left knee disability, status post-TKA is denied.


REMAND

At the hearing, the Veteran and his wife testified that they were told by VA physicians in 2014 or 2015 that lumbar spine X-rays revealed evidence of an old fracture.  None of the VA spine examination reports note such a medical finding.  The examiner who conducted the August 2016 examination noted his skepticism towards a prior back fracture because the Veteran could not remember when it may have happened.  In any event, outpatient record added to the claims file while the case was on remand contain an April 2010 lumbar X-ray examination report that notes the X-rays showed some loss of height at T11-T12 secondary to an old compression fracture.  (03/30/2017 LCMD-CAPRI, 2nd Entry, p. 405)  A June 2010 entry notes that the fractures are due to trauma that occurred 50 years earlier.  No further information is noted.  (CAPRI, 3rd Entry, p. 252)  This information needs to be reviewed and assessed by the examiner who conducted the most recent examination.

The Board also notes that documentation in the claims file reflects that on two occasions Releases completed by the Veteran were returned (apparently by a contractor) as insufficient due either to no signature or date of the records sought.  The releases are in fact signed by the Veteran, and he did note the dates of the treatment, to include chiropractic treatment.  Hence, the AOJ should review the releases and take appropriate action, including offering assistance to the Veteran on properly completing the forms.  Further, in as much as the Veteran erroneously asserted that a fire destroyed VA records, he should again be asked to provide any needed releases for records that may have been generated by a VA facility in Mesquite, TX.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request current releases from the Veteran so that earlier referenced records may be sought, to include VA records generated in the 1960s, and then seek to obtain any records extant related to the claim on appeal.

2.  After the above is complete, regardless of whether additional records are obtained, send the claims file to the examiner who conducted the August 2016 VA examination.  Ask the examiner to provide an addendum that addresses whether the April 2010 VA X-ray examination report that noted an old compression fracture at T11-T12 changes his prior nexus opinion in any way on the issue of direct service connection.

The direct service-connection issue is whether there is at least a 50-percent probability that the Veteran's currently diagnosed lumbar spine disorder had onset in active service, or is otherwise causally connected to active service?  The examiner should provide a full explanation for all opinions proffered.

In the event the examiner who conducted the August 2016 examination is no longer available, send the claims file to an equally qualified examiner.  If either the original examiner or a substitute examiner advises that the requested opinion cannot be provided without an examination, the AOJ will arrange the examination.

3.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a Supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


______________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


